DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/JP2017/014213, filed April 05, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on January 18, 2022 is acknowledged.  Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  No claims have been canceled. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claim 5 recites the step, after performing an amplification reaction of the nucleic acid in the droplets according to claim 1, supplying a mixed solution of a sample solution comprising the template nucleic acid and a reaction solution comprising a nucleic acid amplification substrate and a nucleic acid synthetic enzyme on the substrate to arrange the mixed solution on the first surfaces that do not 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esfandyarpour et al. (U.S. Patent Pub. No. 2016/0273032). 

preparing a substrate having a plurality of first surfaces having hydrophilicity and a second surface surrounding each of the plurality of first surfaces, the second surface being less hydrophilic than the first surfaces, wherein a molecule that specifically binds to a template nucleic acid is fixed or arranged on the first surfaces (a chamber is provided that comprises an array of sensors and magnets associated with the sensors, wherein the array comprises hydrophobic and hydrophilic regions, wherein the sensors and magnets are located within or adjacent to the hydrophilic regions, paragraph 447, lines 1-7; a plurality of magnetic particles such as magnetic beads, part 220, are flowed over the array such that the particles are immobilized by the magnets to provide immobilized particles in the hydrophilic regions, wherein the beads are associated with primers capable of hybridizing with a DNA sample, part 240, paragraph 194, lines 7-13 and paragraph 447, lines 7-10 and Figure 2B; primers may also be attached or associated directly with a sensor, paragraph 194, lines 13-16). 
supplying a mixed solution of a sample solution comprising the template nucleic acid and a reaction solution comprising a nucleic acid amplification substrate and a nucleic acid synthetic enzyme on the substrate to arrange the mixed solution on the first surfaces, and bind the template nucleic acid to the molecule that specifically binds to the template nucleic acid (sample DNA comprising DNA fragments and reagents for amplification including a polymerase, nucleotides and additional primers are introduced 
supplying a hydrophobic solvent on the substrate to form droplets in which the mixed solution arranged on the first surfaces is enclosed (following the flowing of amplification reagents into the array, droplets may be formed by introducing an immiscible fluid into the chamber, paragraph 447, lines 12-14);
performing an amplification reaction of the nucleic acid in the droplets (the DNA hybridized to the primers on the beads may be clonally amplified to produce amplified DNA on the surface of the magnetic beads, paragraph 196, lines 1-4 and Figure 2D, part 245; the amplification products may be detected in each droplet using the sensor, paragraph 447, lines 15-17);
removing the hydrophobic solvent from the substrate; supplying a reaction solution comprising a nucleic acid amplification substrate and a nucleic acid synthetic enzyme on the substrate; and performing an amplification reaction of the nucleic acid (one or more steps of the method may be repeated, thus requiring the removal of the existing droplets, and includes the flow of the reagent solution over the particles or beads, the generation of new droplets adjacent to the hydrophilic regions by introducing an immiscible fluid into the chamber, and the amplification and detection of species in the droplets using the sensors, paragraph 447, lines 17-22; the amplification may be performed in multiple cycles, wherein the array is washed after each round of amplification to remove unbound amplicons and other reagents in the solution, wherein 
With regards to claim 2, Esfandyarpour teaches a nucleic acid amplification method wherein the amplification reaction is rolling circle amplification (RCA) or polymerase chain reaction (PCR) (clonal amplification may be completed using any suitable method such as PCR, a primer extension reaction or isothermal amplification, paragraph 196, lines 1-7). 
With regards to claim 3, Esfandyarpour teaches a nucleic acid amplification method wherein the sample solution comprising the template nucleic acid is diluted to form droplets in which one molecule or less of the template nucleic acid is enclosed per droplet (the sample nucleic acid may be provided to the array at extremely dilute concentrations in order to obtain a desired ratio of molecules of sample to the carrier such as a bead, such as a ratio of one molecule of sample nucleic acid to one bead, or one molecule of sample nucleic acid to two or more beads, paragraph 185, lines 1-8 and paragraph 472, lines 1-12). 
With regards to claim 4, Esfandyarpour teaches a nucleic acid amplification method wherein the nucleic acid is selected from the group consisting of messenger RNA (mRNA), non- coding RNA (ncRNA), microRNA, genomic DNA, fragments thereof, and hybrid nucleic acids of RNA and DNA (sample nucleic acids may be DNA, RNA or derivatives or variants thereof, including mRNA or cDNA, paragraph 172, lines 12-16, paragraph 194, lines 1-3 and paragraph 330, lines 9-14).

supplying a mixed solution of a sample solution comprising the template nucleic acid and a reaction solution comprising a nucleic acid amplification substrate and a nucleic acid synthetic enzyme on the substrate to arrange the mixed solution on first surfaces that do not comprise an amplified nucleic acid fragment among the first surfaces, and bind the template nucleic acid to the molecule that specifically binds to the template nucleic acid (the amplification may be performed in multiple cycles, wherein the array is washed after each round of amplification to remove unbound amplicons and other reagents in the solution and a new flow of reagent solution over the particles or beads is performed, wherein newly added sample may bind only to sites not already comprising amplicons, as sites with amplicons from the first round of amplification may contain fully loaded amplicons, and wherein the rounds may be repeated until capture sites are exhausted, paragraph 187, lines 1-14 and paragraph 447, lines 17-22); 
supplying a hydrophobic solvent on the substrate to form droplets in which the mixed solution arranged on the first surfaces is enclosed (following the flowing of amplification reagents into the array, droplets may be formed by introducing an immiscible fluid into the chamber, paragraph 447, lines 12-14); and
performing an amplification reaction of the nucleic acid in the droplets (the DNA hybridized to the primers on the beads may be clonally amplified to produce amplified DNA on the surface of the magnetic beads, paragraph 196, lines 1-4 and Figure 2D, 
With regards to claim 6, Esfandyarpour teaches a nucleic acid amplification method further comprising the step of drying the substrate, after the step of removing the hydrophobic solvent from the substrate (one or more steps of the method may be repeated, thus requiring the removal of the existing droplets prior to the flow of nucleic acid sample and reagents for the next round of amplification, paragraph 447, lines 17-22; following the flowing of a solution containing a diluted nucleic acid and additional amplification reagents into the chamber, air may be injected into the chamber such that any remaining fluid or reagents are pushed out except the droplets formed upon the hydrophilic sites, leaving hydrophobic regions dry, paragraph 472, lines 13-17). 

Conclusion

8.	Claims 1-6 are rejected.  No claims are free of the prior art. 

Correspondence

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637